               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JODY LYNN MIRANDA,                                   No. 4:18-CV-00055

              Plaintiff,                             (Judge Brann)


       v.
                                                     (Magistrate Judge Schwab)
NANCY BERRYHILL,
Acting Commissioner of Social
Security,
          Defendant.

                                      ORDER

                                 JANUARY 10, 2019

      Plaintiff filed the instant action on January 9, 2018, and it was jointly

assigned to the undersigned and to a magistrate judge. Upon designation, a

magistrate judge may “conduct hearings, including evidentiary hearings, and . . .

submit to a judge of the court proposed findings of fact and recommendations.”

Once filed, this report and recommendation is disseminated to the parties in the

case who then have the opportunity to file written objections.

      On December 4, 2018 Chief Magistrate Judge Susan E. Schwab, to whom

this matter is jointly assigned, issued a thorough report and recommendation

recommending that the decision of the Commissioner be affirmed and the matter

dismissed.

      No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the
Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.

      Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

      AND NOW, IT IS HEREBY ORDERED that:

      1.     Magistrate Judge Susan E. Schwab’s December 4, 2018 Report and

             Recommendation, ECF No. 18, is ADOPTED in full.

      2.     The decision of the Commissioner of Social Security is AFFIRMED.

      3.     Final Judgment is entered in favor of Defendant and against Plaintiff

             pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. §

             405(g).

      4.     The Clerk is directed to close the case file.



                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge



                                          -2-
